Citation Nr: 0601404	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded in April 2004 
and now returns to the Board for appellate review.

As noted in the April 2004 remand, in a March 2004 brief the 
veteran's representative puts forth argument clarifying that 
the veteran is in fact seeking service-connected benefits 
based on a "neuropsychiatric condition", to include post-
traumatic stress disorder (PTSD) claimed as a result of 
trauma, and not restricted to depression.  As such issue was 
not properly before the Board at the time of the April 2004 
remand, the Board referred the matter of entitlement to 
service connection for a psychiatric disability other than 
depression to the RO for appropriate action.  In April 2005, 
the veteran was provided with a letter requesting that he 
provide specific details regarding his alleged sexual assault 
during active service on the enclosed Personal Assault PTSD 
Questionnaire.  In May 2005, the veteran responded and, 
thereafter, his service personnel records were obtained.  As 
such, this issue continues to be referred to the RO for 
additional appropriate action, to include any necessary 
further development and the issuance of a rating decision.  

As the Board has determined that the veteran's claims of 
entitlement to service connection for depression and 
entitlement to service connection for a psychiatric 
disability other than depression, to include PSTD as a result 
of in-service trauma, are separate issues, they are not 
inextricably intertwined.  As such, the current decision is 
limited to the issue of entitlement to service connection for 
depression.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Currently diagnosed depression was not shown in service 
and such is not shown to be etiologically related to a 
disease or injury that had its onset in service or is 
otherwise related to service. 


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim of entitlement to service 
connection for depression in July 2001 and the RO's initial 
unfavorable rating action was issued in May 2002, after the 
enactment of the VCAA.  The veteran was provided with a 
letter in January 2002, prior to the May 2002 decision, 
informing him of VA's duties to notify and assist in 
accordance with Quartuccio and Pelegrini II, supra.  

In January 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter explained that VA would make reasonable 
efforts to obtain evidence necessary to support the veteran's 
claim, to include medical records, employment records, and 
records from other Federal agencies.  Such letter informed 
the veteran that it was his responsibility to provide 
adequate identifying information for any private source and 
that he must support his claim with appropriate evidence.  He 
was requested to provide medical evidence of all treatment, 
from date of discharge to the present, for his claimed 
condition.  The veteran was advised that, if he identified 
treatment at VA facilities and/or provided VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
treatment by any private physician, VA would obtain such 
records on the veteran's behalf.  The veteran was further 
notified that, in order to establish entitlement to service 
connection, the evidence must show a current disability and a 
nexus between such and service.  

Moreover, in April 2004, the veteran was provided with 
another letter that explained VA's duties to notify and 
assist.  Specifically, such letter notified the veteran that 
VA was responsible for obtaining relevant records from any 
Federal agency, to include his service medical records, 
verification of his military service, and current treatment 
records from VA Medical Centers as well as medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The veteran was informed that he must 
provide adequate identifying information for such records and 
that it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  He was again notified of the elements 
necessary to establish entitlement to service connection.  
The April 2004 letter specifically informed the veteran that 
he should send any treatment records pertinent to his claimed 
condition, to include reports or statements from doctors, 
hospitals, laboratories, medical facilities, mental health 
clinics, X-rays, physical therapy records, and surgical 
reports.  He was requested to identify all current and past 
VA and non-VA healthcare providers who had examined or 
treated him for his disorder.  The veteran was again 
requested to provide VA Form 21-4142 for all private medical 
treatment.  Moreover, with respect to the fourth element of 
notice, the April 2004 letter requested that the veteran 
inform VA if there is any other evidence or information that 
he believe would support his claim and, if such evidence or 
information was in his possession, to send it to VA.  

Additionally, the May 2002 rating decision, the August 2002 
statement of the case, and the November 2005 supplemental 
statement of the case informed the veteran that his service 
connection claim had been denied because the evidence did not 
show that depression was occurred in or caused by his 
military service.  The August 2002 statement of the case and 
the November 2005 supplemental statement of the case also 
advised the veteran of the procedural history of his claim, 
the adjudicative actions taken, and the evidence received.  
Moreover, the November 2005 supplemental statement of the 
case specifically advised the veteran of VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

In addition to the above-referenced documents, the veteran 
was provided an opportunity to present testimony at a hearing 
before a Veterans Law Judge.  However, he chose not to 
request such a hearing.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, SSA records, a May 2001 
statement from Dr. Blinder, an October 2001 psychological 
evaluation by Mr. Yunker, a February 2002 psychiatric 
evaluation by Dr. Viamontes, and medical records from the 
DePaul Health Center are of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that VA attempted to 
obtain treatment records from the Grand Island VA Medical 
Center; however, in October 2004, was advised that there were 
no available records pertaining to the veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the Board finds 
that that a current VA examination to determine whether the 
veteran's claimed depression is etiologically related to 
service is not necessary to decide his claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
depression or any mental disorder in service, there is no 
competent basis upon which to conclude that the veteran's 
current disability is related to service.  In addition, no 
competent medical evidence even suggesting such causal 
connection has been submitted or identified by the veteran.  
Thus, the Board concludes that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.  

The Board notes that the current review is limited to the 
issue of depression.  The issue of entitlement to service 
connection for a psychiatric disability other than 
depression, to include PSTD as a result of in-service trauma, 
has been referred to the RO for appropriate action, to 
include any necessary development.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that, while serving on active duty, he 
began to experience panic attacks and was sexually abused.  
He also argues that he began having panic attacks as a result 
of his gas chamber training.  The veteran alleges that he 
currently has depression as a result of such experiences 
during his military service.  Therefore, the veteran claims 
that he is entitled to service connection for depression.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis pertaining to depression 
or any other mental disorder.

SSA records reflect that the veteran became disabled in 
January 2001 with a primary diagnosis of schizophrenic, 
delusional, schizoaffective, and other psychotic disorder and 
a secondary diagnosis of anxiety-related disorders.  Such 
records also show that the veteran had alleged depression.  

A May 2001 statement from Dr. Blinder reflects that he began 
seeing the veteran in January 2001.  He reported the 
veteran's results of the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) and such revealed symptoms of severe 
dyslexia, test resistance, uncooperative, marginal reading 
ability, psychotic, plea for help, adolescent identity 
crisis, cynical, panic state, poor self-concept, critical of 
self and others, schizoid, bizarre bodily or somatic 
delusions, immobilized by multiple symptoms and complaints, 
withdrawn, overwhelmed with problems, hopelessness, guilt-
ridden, feelings of unworthiness and inadequacy, preoccupied 
with death, suicide, despondent, and slowed in thought and 
action.  Dr. Blinder stated that the veteran was in dire need 
of psychotherapy and medication and would probably need to be 
placed in the hospital for 24-hour treatment for the 
protection of himself and others.  There was no reference to 
any problems in service, to include trauma or depression. 

An October 2001 psychological report from Mr. Yunker, a 
licensed psychologist, reveals the veteran's self-reported 
history of sexual assault and the onset of panic attacks 
during his military service.  Mr. Yunker stated that the 
veteran suffered from symptoms of panic disorder, perhaps 
dating back to his Army days, with PTSD.  Mr. Yunker further 
indicated that social problems also entered into the 
veteran's condition.  Such report reflects diagnoses of panic 
disorder with agoraphobia, PTSD, schizoaffective disorder, 
alcohol abuse, and alcohol dependency.  There was no 
reference to depression. 

A February 2002 psychiatric evaluation by Dr. Viamontes shows 
that, the veteran reported that the sudden death of his 
father at age 10 changed his life.  According to the veteran, 
and corroborated by his mother, he became rebellious, 
mischievous, and unpredictable.  He dropped out of school and 
entered the Army.  The veteran stated that he did well during 
his first two years of service, to include obtaining a few 
promotions.  However, in the third year, he became addicted 
to drugs and alcohol.  Following his service discharge, the 
veteran indicated that he began experiencing panic episodes 
and phobias.  He did not describe any traumatic experience 
from service.  Following a mental status examination, Dr. 
Viamontes diagnosed schizoaffective disorder, bipolar, and 
indicated that the veteran suffered from a severely 
progressive mental disorder that impaired his ability to cope 
with the pressures of life.  Dr. Viamontes reported that the 
evaluation was based on the veteran's present symptoms and 
reported history.  There was no mention of the veteran having 
depression as a result of his military service. 

A May 2002 statement from the veteran's mother reflects that, 
after the veteran was discharged from the military, he has 
not been able to function in the real world and has never 
been able to hold full-time employment.  His mother indicated 
that the veteran entered military service as a happy and 
enthused individual, but came home a depressed man.  She 
stated that the veteran was introduced to drugs and alcohol 
during service and began to experience panic attacks after 
his gas chamber training.  

Records from the DePaul Health Center reflect that, in June 
2003, the veteran, who was noted to have a history of 
schizoaffective disorder, was admitted for treatment of 
depression and suicidal thoughts.  The veteran was given Axis 
I diagnoses of major depression, history of schizoaffective 
disorder, and alcohol abuse/dependence.  Also at the time of 
admission, the veteran was diagnosed with bipolar illness, 
psychosis, and major depression.  A June 2003 treatment note 
reflects that the veteran presented with a long history of 
panic attacks since he was in the military and such had 
worsened in the last two years.  He did well in the first two 
years and in the third year, he became addicted to drugs and 
alcohol.  The veteran did not describe any traumatic events 
or depression in service.  In July 2003, the veteran reported 
that he had been having panic attacks for one year, with the 
last big one occurring approximately one year previously.  He 
also indicated that he started drinking as a teenager and 
drank almost everyday for more than 12 years.  The veteran 
stated that he started doing marijuana as a teenager and 
stopped six months previously.  Additionally, he reported 
having used crack cocaine approximately 9 to 10 times.  The 
veteran indicated that he had served in the Army for three 
years and received an honorable discharge.  Again, he did not 
report any trauma or depression in service.  Following a 
mental status examination, the examiner provided Axis I 
diagnoses of major depression, alcohol dependence, cocaine 
abuse in remission, panic disorder (?), and history of 
multiple phobias.  Also in July 2003, the veteran's discharge 
diagnoses were major depression, alcohol dependence, cocaine 
abuse in remission, and history of multiple phobias.

The Board initially notes that, while the veteran has a 
current diagnosis of depression, such disorder was first 
diagnosed in June 2003, approximately 24 years after his 
service discharge in August 1979.  Moreover, the veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis pertaining to depression or any other 
mental disorder.  The psychological and psychiatric 
evaluations of record reflect reports and diagnoses of 
alcohol and drug abuse both pre- and post-service.  
Additionally, in seeking medical treatment, the veteran 
reported that the death of his father at age 10 changed his 
life and, as corroborated by his mother, he had resulting 
behavioral problems.  Also, in all but the October 2001 
psychiatric evaluation by Mr. Yunker, the veteran discussed 
his military service, but failed to report any alleged 
traumatic event or in-service depression.  Furthermore, while 
the veteran described a sexual assault and the onset of panic 
attacks during his military service in October 2001, Mr. 
Yunker did not diagnose depression.  

As such, the record contains no competent medical opinion 
that depression is related to a disease or injury during 
service, to include a traumatic event, or otherwise had its 
onset during service.  As such, the only evidence suggesting 
a nexus between active duty service and depression is limited 
to statements made by the veteran and his mother.  The 
veteran and his mother, as lay people, can describe symptoms, 
but are not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, while the record contains 
medical reports and treatment records there was no medical 
evidence of depression in service and no competent medical 
opinion that the veteran currently has depression that is 
related to a disease or injury from his military service.  As 
the facts in this case fail to demonstrate any in-service 
traumatic event or depression, there is no evidence to 
suggest a possible relationship between the veteran's current 
depression and his military service.  Therefore, it is not 
necessary to provide the veteran with a VA examination.  
Absent competent evidence of a causal nexus between currently 
diagnosed depression and service, the veteran is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for depression is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


